                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                )
                                                         )
                        Plaintiff,                       )
                                                         )
v.                                                       )       Case No. 18-CR-0166-CVE
                                                         )
JOHN TERRY CHATMAN, JR.,                                 )
                                                         )
                        Defendant.                       )


                                      OPINION AND ORDER

        Now before the Court is defendant John Terry Chatman, Jr.’s objection to opinion and order

(Dkt. # 57). Defendant was found guilty of three counts, including obstruction of justice by

attempting to kill a witness in violation of 18 U.S.C. § 1512(a)(1)(C). Dkt. # 41. Defendant filed

a motion for a new trial (Dkt. # 52). The Court issued an opinion and order (Dkt. # 55), denying

defendant’s motion for new trial. The Court explained that the cases cited by defendant, United

States v. Aquilar, 515 U.S. 593 (1995), and Arthur Anderson LLP v. United States, 544 U.S. 696

(2005), are inapplicable to § 1512(a)(1)(C), and that, instead, Fowler v. United States, 563 U.S. 668

(2011), provides the applicable standard for a conviction under § 1512(a)(1)(c). Dkt. # 55, at 4. The

Court found that, pursuant to Fowler’s standard, defendant’s “newly discovered evidence” is

immaterial to the principal issues in this case and is not of such a nature that, in a new trial, it would

probably produce an acquittal. Id. at 4-5. Defendant now objects to the Court’s opinion and order.

Dkt. # 57.

        Defendant concedes that the Court appropriately denied defendant’s motion based on Aquilar

and Arthur Anderson. However, due to “the possibility that plain error review might arise over

whether Defendant objected to the application of Fowler to his case,” defendant filed his objection
to preserve “his position that neither Fowler nor its Circuit Court progeny support the conviction in

this case.” Dkt. # 57, at 1.

       IT IS THEREFORE ORDERED that the Court acknowledges that defendant has preserved

his objection to the application of Fowler v. United States, 563 U.S. 668 (2011), and its Circuit Court

progeny to this case.

       DATED this 25th day of April, 2019.




                                                  2
